DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/11/2020 has been entered.  Claims 1, 2, 4-14, 28, 29 remain pending in the application, where Claims 28 and 29 were newly added.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/11/2020.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 28, and 29 “interwoven” is not in the specification
Claim 10 “garment comprising a plurality of sections of fabric, sewn together, wherein at least some of said sections is formed of knit fabric” is not in the specification.  Currently specification only recites [0005] “garment composed of sewn sections of a knit fabric” and [0028] “pants 300 as manufactured using the knitted fabric 100”; [0029] “pants 300 have a left side front panel 316 and a rear panel 318 and right side front panel 320 and a rear panel 322”; [0030] “pants comprising the knitted fabric depicted in Fig. 1”
Claim Objections
Claim(s) 5, 10, and 29 is/are objected to because of the following informalities: 
Claim 5 “said first and second spandex fibre core each comprises spandex” should read “said first and second spandex fibre core each comprise
Claim 10 Line 2 “sown” is a typographical error and should read “sewn”
Claim 10 Line 2 “at least some of said sections is formed” should read “at least some of said sections are formed”
Claim 29 Line 2 “first yarn that interwoven” should read “first yarn that is interwoven”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 2, 4-9, 28, 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically: 
At the outset, it is also important to note that applicant does not have support for the following new limitations. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification or in elected Figures 1, 3-9 are the following recitations found--
Claims 1, 28, and 29 recite the term “interwoven” and/or “interwoven courses” and therefore contain new matter.  Especially as the applicant elected the knit embodiment and not the woven embodiment, and as the term is not in the original disclosure, it is unclear whether applicant means to recite a weave.  As such, the term is considered new matter.  If applicant intends the term “interwoven” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 2, 4-9, 28, and 29 is/are rejected under U.S.C. 112(b).
Claims 1, 28, and 29 utilizes the term “interwoven.”  Especially as the original disclosure did not include the term and applicant originally elected the knit embodiment, the metes and bounds of the term is unclear as to how applicant means for the term to be interpreted.  If applicant intends the term “interwoven” to relate to the interpretation of “weave” as defined by “interlacing threads,” examiner suggests utilizing the term “inter-knitted” or “interlaced” instead.
	Claim 7 Line 4 and Claim 29 Lines 6-7 utilize the term “when measured in accordance with ASTM D2594.”  Although [0027] recites “Standard Test Method ASTM D-2594”, this recitation is indefinite as standards vary over time.  Examiner notes that, to include the standard in the claim, at least the specific version of the standard need to be claimed, if not also the specifics of the standard such as test method, environment, or other variables, in order for the claim limitation to be definite.
	Claim 8 is unclear due to its dependency upon a cancelled claim and is therefore indefinite.  It is unclear what Claim 8’s dependency should be as intended by the applicant.
Claim 28 recites the limitation "said interwoven courses" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 28 is further unclear and therefore indefinite as it is unclear as to whether applicant intended for Claim 28 to be dependent on Claim 10 instead, in order to provide antecedent basis for the term interwoven courses and also consistency with the preamble (see 112(d) rejection below).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 cites a different preamble from the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant is suggested to amend the preamble of Claim 1 to recite “The knit fabric” as one potential remedy if Claim 28 is to depend on Claim 1.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
“interwoven” will be interpreted as interlaced
Claim 8 will be interpreted as depending on Claim 1
Claim 28 will be interpreted as depending on Claim 10
Based on the disclosure of original Claim 7 with the term “such that,”, it is understood that the stretchability values as claimed is taught only if the disclosure in Claim 7 is met, along with the intermediate claims on which it depends; as such, Claim 29 is rejected in view of this interpretation
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz.
Regarding Claim 1, Clay teaches a knit fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 2-4, page 1 Lines 49-50 “invention provides a method of knitting…fabric”) comprising:
interwoven courses of yarn (see Fig. 2 for interwoven as interlaced; page 2 Lines 66-71 “a portion of the fabric comprising courses A1, B1, A2, B2 is shown in Figure 2. The odd courses A, A2 are knitted of the yarn 11a…and the even courses B1, B2 are knitted of the yarn 11b”),
wherein at least some said courses are made of a first yarn (11a) that are interwoven with a second yarn (11b) (page 2 Lines 66-71 “a portion of the fabric comprising courses A1, B1, A2, B2 is shown in Figure 2. The odd courses A, A2 are knitted of the yarn 11a…and the even courses B1, B2 are knitted of the yarn 11b”), and wherein
the first yarn (11a) has a first fibre core (13a) and a fibre sheath (14a) (see Figs. 2 and 3; page 2 Lines 73-77 “yarns 11a, 11b are elastic yarns…each of them comprises an elastic core such as 13a or 13b wrapped with a helical covering 14a or 14b of a textile yarn”; page  1 Line 89-page 2 Line 3 “yarn employed in the present invention preferably has its core wrapped with…thermo-setting or thermo-plastic yarn”),
the second yarn (11b) has a second fibre core (13b) and a fibre sheath (14b) (see Figs. 2 and 4; (see Figs. 2 and 3; page 2 Lines 73- “yarns 11a, 11b are elastic yarns…each of them comprises an elastic core such as 13a or 13b wrapped with a helical covering 14a or 14b of a textile yarn”, where yarns are made of fibres).

Clay does not explicitly teach that the first yarn has a spandex fibre core and rayon fibre sheath; and
the second yarn has a second spandex fibre core and a nylon fibre sheath.
However, Clay does propose nylon as a usable wrap (page 2 Lines 1-3 “thermo-setting or thermo-plastic yarn and particularly nylon”).

Arenz teaches a first yarn has a spandex fibre core and rayon fibre sheath (see Fig; Col. 2 Lines 45-49 “elastic covered yarn 10 according to the present invention is depicted where in a yarn core 11 of a stretched elasthan filament yarn has a wrapped thereon a…viscose filament yarn 12”, where it is known in the art that spandex is elasthan (see extrinsic evidence Handbook), viscose is rayon (see extrinsic evidence Konukoglu et al (US Publication 2020/0032427), and that filament is fibre (see extrinsic reference Textile School); and
a second yarn has a second spandex fibre core and a nylon fibre sheath (see Fig; Col. 2 Lines 45-49 “elastic covered yarn 10 according to the present invention is depicted where in a yarn core 11 of a stretched elasthan filament yarn has a wrapped thereon a polyamide…filament yarn 12”, where it is known in the art that spandex is elasthan (see extrinsic evidence Handbook), polyamide is nylon (see extrinsic evidence Konukoglu et al (US Publication 2020/0032427), and that filament is fibre (see extrinsic reference Textile School).
As such, Clay teaches all of the elements of the instant invention as discussed in detail above except providing the specific materials.  Although Clay does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Clay by the yarn materials of Arenz. Such modification would be considered a mere choice of a commonly used material, in the garment fabric art, to make elastic as spandex and thermoplastic into nylon or rayon on the basis of its suitability for the intended use. In other words, the use of the materials of Arenz would have been an "obvious to try" approach because the use of such a well-known material for a yarn is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), as shown in Arenz for intended use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clay with the yarns of Arenz as they are both in the garment fabric arts (see Clay page 1 Lines 10-12 “invention concerns knitted…elastic fabric, and especially elastic stockings” and Arenz Col. 1 Lines 51, 61-62 “a result of using elasthan wrapped yarns…facilitates the outcome…into articles of clothing”), especially as Clay already teaches the structure and is merely silent as to the specific materials, and for the material advantages such as better stability (Arenz Col. 1 Lines 51, 59).
Furthermore, even if Clay’s wraps were of the same material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the various combinations of materials as taught by Arenz as there is a finite number of solutions with the expected result of stability as taught by Arenz. 
Regarding Claim 4, modified Clay teaches all the claimed limitations as discussed above in Claim 1.
Modified Clay teaches wherein said nylon fibre sheath comprises nylon having a denier of 70 (as best understood by the applicant specification [0025] (where, after reciting a specific S number for rayon along with specific deniers of spandex and nylon, the specification recites “the fabric 100 may thus have a rayon content of 68% by weight, a nylon content of 28% by weight, and a spandex content of 4% by weight”), as long as the recitation in Claim 2 is taught, then the recitation in Claim 4 is taught).
Regarding Claim 5, modified Clay teaches all the claimed limitations as discussed above in Claim 4.
Modified Clay teaches wherein said first and second spandex fibre core each comprises spandex having a denier of 40 (as best understood by the applicant specification [0025] (where, after reciting a specific S number for rayon along with specific deniers of spandex and nylon, the specification recites “the fabric 100 may thus have a rayon content of 68% by weight, a nylon content of 28% by weight, and a spandex content of 4% by weight”), as long as the recitation in Claim 2 is taught, then the recitation in Claim 5 is taught).
Regarding Claim 6, modified Clay teaches all the claimed limitations as discussed above in Claim 4.
Clay further teaches wherein said first yarn and said second yarn are weft-knitted (page 1 Lines 67-69 “in the exercise of the present invention use is made of a two feeder circular knitting machine”, where it is known in the art that a circular knitting machine is capable of weft knitting).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, as applied to Claim(s) 1 above, further in view of Hussey et al (USPN 9790625), herein Hussey.
Regarding Claim 2, modified Clay teaches all the claimed limitations as discussed above in Claim 1.
Clay does not explicitly teach wherein said rayon fibre sheath comprises 68% of said fabric by weight;
said nylon fibre sheath comprises 28% of said fabric by weight;
and said first spandex fibre core and said second spandex fibre core comprise 4% of said fabric by weight.

Hussey at least suggests wherein said rayon fibre sheath comprises 68% of said fabric by weight;
said nylon fibre sheath comprises 28% of said fabric by weight;
and said first spandex fibre core and said second spandex fibre core comprise 4% of said fabric by weight (Col. 3 Lines 41-43 “method for manufacturing a garment…includes…second material”; Col. 4 Line 58 “second material is a knitted textile”; Col. 7 Lines 1-2 “textile 10 can include…yarn 14”; Col. 7 Lines 45-49 “yarns 14, for example, can each include (i) between ten percent and forty percent (10-40%) elastic…filaments 18 and between sixty percent and ninety percent (60-90%) non-elastic…filaments 20”; Col. 8 Lines 23-25 “elastic…filaments 18…include…elastane”; Col. 8 Lines 35-37 “materials for the non-elastic...filaments 20…include…polyamide (e.g., nylon)”; it is known in the art that spandex/elastane and nylon have about the same density (see extrinsic evidence Shippee for nylon density where, as best understood, the units should be in g/cm3, and see extrinsic evidence Textile Blogspot for spandex density); as such, since 10% elastic and 90% non-elastic indicate that there is about 9x more in weight of spandex to nylon in a knitted textile as a maximum, and the other end of the range is 40% elastic to 60% non-elastic indicating that there is at least 1x more in weight of spandex to nylon in a knitted textile as a minimum, then Hussey encompasses the range of 28% nylon to 4% spandex by weight in a knitted textile as the recitation is 7x more in weight of nylon to spandex; as such, by a sorts of “process of elimination,” it can be calculated that the rayon fiber sheath would then be the remaining weight, specifically 68%).
Modified Clay discloses the general conditions of the claimed invention except for the express disclosure of the weight percent of each of the materials in the knitted textile.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the materials in these ranges (as the term “about” indicates a range), since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the weight of each material in the knitted fabric and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clay with the weight percent of Hussey if necessary as both are in the garment art and as Hussey shows it is known to have a nylon to spandex weight ratio as recited in order for intended use such as desired stretchability for comfort in certain activities (Col. 1 Lines 60-61, Col. 6 Lines 38-40), and therefore then have the nylon to rayon ratio.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, as applied to Claim(s) 6 above, further in view of Lynch et al (USPN 7213420), herein Lynch.
Regarding Claim 7, modified Clay teaches all the claimed limitations as discussed above in Claim 6.
Clay teaches wherein said first yarn and said second yarn are knitted in a stockinette pattern (see Fig. 2).

Clay does not explicitly teach wherein said first yarn and said second yarn are knitted in a double-layered stockinette pattern.

Lynch teaches a double-layered pattern (see Figs. 26(a)-(d); Col. 1 Lines 57-58 “object of the invention is thus to provide an improved double layer sock”; Col. 9 Lines 43-44 “Figs. 26 (a), (b), (c), and (d) are views of steps in joining the inner and outer layers of a sock”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clay to be double layered as taught in Lynch as both are in the footwear garment art and in order for improved durability, performance and comfort (Col. 1 Lines 13-14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Clay modified with the double layer of Lynch then at least suggests such that said fabric is stretchable between 48% to 58% along a warp direction and between 30% to 36% along a weft direction, when measured in accordance with ASTM D2594 (as best understood by applicant specification [0027], as long as the structure is met, this stretchability recitation is met).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the stretchability of the recited structure and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Furthermore, the recitation “stretchable between 48% to 58% along a warp direction and between 30% to 36% along a weft direction, when measured in accordance with ASTM D2594” is a conditional limitation.  It would have been within the skill of one of ordinary skill in the art to use known standards such as ASTM D2594, follow its testing procedures as recited, and receive a range as recited.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, as applied to Claim(s) 1 above, further in view of Chen et al (USPN 2019/0093263), herein Chen.
Regarding Claim 8, modified Clay teaches all the claimed limitations as discussed above in Claim 1.
Clay does not explicitly teach wherein said rayon comprises a siro-spun rayon.

Chen teaches wherein said rayon comprises a siro-spun rayon ([0006] “viscose is a tight sirospun”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clay’s rayon (provided by Arenz) to be sirospun as taught by Chen as both are in the knitted fabric art and in order to contribute to stretchability, recoverability, comfort and for environmental considerations ([0003]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, as applied to Claim(s) 4 above, further in view of Patience et al (USPN 3889494), herein Patience.
Regarding Claim 9, modified Clay teaches all the claimed limitations as discussed above in Claim 4.
Modified Clay does not explicitly teach wherein said nylon is nylon 66.

Patience further teaches wherein said nylon is nylon 66 (Col. 5 Lines 9-10 “spandex and covering of…nylon 66”).
As such, modified Clay teaches all of the elements of the instant invention as discussed in detail above except providing that the nylon is nylon 66.  Although modified Clay does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Clay by making its nylon of nylon 66. Such modification would be considered a mere choice of a commonly used material, in the knitted garment art, to make nylon of nylon 66 on the basis of its suitability for the intended use. In other words, the use of nylon 66 would have been an "obvious to try" approach because the use of such a well-known material for a knitted fabric is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), as shown in Patience.
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clay’s nylon with Patience’s nylon 66 as they are both in the footwear garment art and as it is a known material in the purpose of providing a desired pressure in use (Col. 2 Lines 2-4). 

Claim(s) 10, 11, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, and Hussey et al (USPN 9790625), herein Hussey.
Regarding Claim 10, Clay teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 2-4, page 1 Lines 49-52 “invention provides a method of knitting…fabric…specifically,…an elastic stocking”, where Fig. 2 is the garment; page 2 Lines 55-57 “In Figure 1 there is shown tubular fabric 10 which is knitted …from yarns 11a, 11b”; page 2 Lines 66-68 “a portion of the fabric comprising courses A1, B1, A2, B2 is shown in Figure 2”) comprising
a plurality of sections of a fabric wherein at least some of said sections is formed of knit fabric (page 2 Lines 91-100 “in applying the present invention to a stocking, the leg 15 and the foot 16 are knitted of the above described tubular fabric.  The stocking is provided with a heel pouch 17…toe pouch 18…knitted by reciprocation in the manner already described.  Likewise, the stocking as a welt 19 knitted in the manner already described”, where 15, 16, 17, 18, 19 are sections of the fabric) comprising:
a first yarn (11a) having a first fibre core (13a) and a fibre sheath (14a) (see Figs. 2 and 3; page 2 Lines 73- “yarns 11a, 11b are elastic yarns…each of them comprises an elastic core such as 13a or 13b wrapped with a helical covering 14a or 14b of a textile yarn”; page  1 Line 89-page 2 Line 3 “yarn employed in the present invention preferably has its core wrapped with…thermo-setting or thermo-plastic yarn”),
a second yarn (11b) having a second fibre core (13b) and a fibre sheath (14b) (see Figs. 2 and 4; (see Figs. 2 and 3; page 2 Lines 73- “yarns 11a, 11b are elastic yarns…each of them comprises an elastic core such as 13a or 13b wrapped with a helical covering 14a or 14b of a textile yarn”, where yarns are made of fibres).

Clay does not explicitly teach the plurality of sections sewn together.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clay, if necessary, to have the plurality of sections sewn together as Fig. 1 clearly shows the various sections assembled together in a complete stocking, where sewing is a well-known method of assembling sections together.

Clay does not explicitly teach that the first yarn having a spandex fibre core and rayon fibre sheath; and
the second yarn having a second spandex fibre core and a nylon fibre sheath.
However, Clay does propose nylon as a usable wrap (page 2 Lines 1-3 “thermo-setting or thermo-plastic yarn and particularly nylon”).

Arenz teaches a first yarn having a spandex fibre core and rayon fibre sheath (see Fig; Col. 2 Lines 45-49 “elastic covered yarn 10 according to the present invention is depicted where in a yarn core 11 of a stretched elasthan filament yarn has a wrapped thereon a…viscose filament yarn 12”, where it is known in the art that spandex is elasthan (see extrinsic evidence Handbook), viscose is rayon (see extrinsic evidence Konukoglu et al (US Publication 2020/0032427), and that filament is fibre (see extrinsic reference Textile School); and
a second yarn having a second spandex fibre core and a nylon fibre sheath (see Fig; Col. 2 Lines 45-49 “elastic covered yarn 10 according to the present invention is depicted where in a yarn core 11 of a stretched elasthan filament yarn has a wrapped thereon a polyamide…filament yarn 12”, where it is known in the art that spandex is elasthan (see extrinsic evidence Handbook), polyamide is nylon (see extrinsic evidence Konukoglu et al (US Publication 2020/0032427), and that filament is fibre (see extrinsic reference Textile School).
As such, Clay teaches all of the elements of the instant invention as discussed in detail above except providing the specific materials.  Although Clay does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Clay by the yarn materials of Arenz. Such modification would be considered a mere choice of a commonly used material, in the garment fabric art, to make elastic as spandex and thermoplastic into nylon or rayon on the basis of its suitability for the intended use. In other words, the use of the materials of Arenz would have been an "obvious to try" approach because the use of such a well-known material for a yarn is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), as shown in Arenz for intended use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clay with the yarns of Arenz as they are both in the garment fabric arts (see Clay page 1 Lines 10-12 “invention concerns knitted…elastic fabric, and especially elastic stockings” and Arenz Col. 1 Lines 51, 61-62 “a result of using elasthan wrapped yarns…facilitates the outcome…into articles of clothing”), especially as Clay already teaches the structure and is merely silent as to the specific materials, and for the material advantages such as better stability (Arenz Col. 1 Lines 51, 59).
Furthermore, even if Clay’s wraps were of the same material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the various combinations of materials as taught by Arenz as there is a finite number of solutions with the expected result of stability as taught by Arenz. 

Clay also does not explicitly teach wherein said nylon fibre sheath comprises nylon having a denier of 70,
and each of said first spandex fibre core and said second spandex fibre core comprises spandex having a denier of 40.

However, see aforementioned rejections of Claims 2, 4 and 5: Clay modified with Hussey seems to teach the missing limitations aforementioned, with motivations as provided.
Regarding Claim 11, modified Clay teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 11 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 11.
Regarding Claim 28, modified Clay teaches all the claimed limitations as discussed above in Claim 10.
Clay further teaches wherein alternating ones of said interwoven courses are made of said first yarn and said second yarn (see Fig. 2 of Clay, where alternating courses A1, B1, A2, B2 are made of yarns 11a, 11b, 11a, 11b respectively; page 2 Lines 66-71 “a portion of the fabric comprising courses A1, B1, A2, B2 is shown in Figure 2. The odd courses A, A2 are knitted of the yarn 11a…and the even courses B1, B2 are knitted of the yarn 11b”).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, and Hussey et al (USPN 9790625), herein Hussey, as applied to Claim(s) 10 above, further in view of Chen et al (US Publication 2019/0093263), herein Chen.
Regarding Claim 12, modified Clay teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 12 is the same as the body of Claim 8.  As such, see the aforementioned rejection of the body of Claim 8 for the rejection of the body of Claim 12.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, and Hussey et al (USPN 9790625), herein Hussey, as applied to Claim(s) 10 above, further in view of Patience et al (3889494), herein Patience.
Regarding Claim 13, modified Clay teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 13 is the same as the body of Claim 9.  As such, see the aforementioned rejection of the body of Claim 9 for the rejection of the body of Claim 13.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, and Hussey et al (USPN 9790625), herein Hussey, as applied to Claim(s) 10 above, further in view of Safrit (USPN 3595034), Tulin et al (US Publication 2014/0165265), and Freddi et al (US Publication 2013/0312157), herein Freddi.
Regarding Claim 14, modified Clay teaches all the claimed limitations as discussed above in Claim 10.
Clay does not explicitly teach constructed as a pair of pants with a total crotch length that is between seven and twelve inches longer than 47% of a length of a waist of the pants.

Safrit teaches constructed as a pair of pants (see Fig. 1; Col. 1 Lines 26-31, 36-37 “object is to provide a circular knit panty hose support garment having…stocking portions…and incorporates elastic yarn knit…forming the basic fabric of the garment…Fig. 1 is a front perspective view of the finished panty hose support garment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Clay’s stocking can be part of a pair of panty hose (which can be used as a pair of pants), especially as both are in the footwear garment arts and utilizing elastic yarn knits in order to enhance the natural attributes of the wearer (Col. 1 Line 8).

Tulin suggests a total crotch length that is between seven and twelve inches longer than 47% of a length of a waist of the pants (see Fig. 15A; [0189] "crotch point is a first distance d1 from the waistband…the first distance is from about 6 inches to about 7 inches"; see Fig. 15B; [0203] ""fifth distance d5 from the waist band...fifth distance is from about 6 inches to about 7 inches below a bottom edge of the waistband"; where d5 is just short of being the entire crotch length in the rear; as such, total crotch length is at least d1+d5 being at least 12 to 14 inches; see [0314] Table B waist measurement (inches) 24, 25, 26, 27, 28, 29, 30; as such, 47% of Tulin’s waist measurements would be 11.28-14.1 inches, where at least 12 to 14 inches crotch length is not between seven to twelve inches longer than 11.28-14.1 inches).

However, Freddi teaches it is known in the art that crotch measurements can be larger (see Fig. 2; [0049] "J2 = J1 + 50% J1).  For example, in a garment of size S, J1 = 18 cm and J2= 27cm", where J1+J2 = 45 cm = 17.7 inches, where J1+J2 is just short of being the entire crotch length; as such, the total crotch length is at least J1+J2 being at least 17.7 inches; as such, Freddi’s crotch length of at least 17.7 inches is then between seven and twelve inches longer than 11.28-14.1 inches being 47% of Tulin’s known waist measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Safrit, if necessary, with the crotch length taught by Freddi (in the context of known waist measurements for leg garments provided by Tulin) based on a user’s size.  
Modified Clay with Safrit discloses the general conditions of the claimed invention except for the express disclosure of the garment measurements.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the garment measurements as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Furthermore, t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the leg garment of modified Clay and Safrit and get the recited range.  Even if the range measured did not overlap but was merely close (as shown with Freddi in the context of Tulin), a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).   
It is further noted that the garment will fit differently sized users in different manners and an intended relative position of the user’s crotch length to the wearer's waist is functional and may not be patentably significant.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay (GB 744260) in view of Arenz et al (USPN 4470250), herein Arenz, Hussey et al (USPN 9790625), herein Hussey, and Lynch et al (USPN 7213420), herein Lynch.
Regarding Claim 29, Clay teaches a knit fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 2-4, page 1 Lines 49-50 “invention provides a method of knitting…fabric”) comprising:
interwoven courses of yarn (see Fig. 2 for interwoven as interlaced; page 2 Lines 66-71 “a portion of the fabric comprising courses A1, B1, A2, B2 is shown in Figure 2. The odd courses A, A2 are knitted of the yarn 11a…and the even courses B1, B2 are knitted of the yarn 11b”),
made of a first yarn (11a) that interwoven with a second yarn (11b) (see Fig. 2; page 2 Lines 66-71 “a portion of the fabric comprising courses A1, B1, A2, B2 is shown in Figure 2. The odd courses A, A2 are knitted of the yarn 11a…and the even courses B1, B2 are knitted of the yarn 11b”),
wherein said first yarn (11a) has a first fibre core (13a) and a fibre sheath (14a) (see Figs. 2 and 3; page 2 Lines 73-77 “yarns 11a, 11b are elastic yarns…each of them comprises an elastic core such as 13a or 13b wrapped with a helical covering 14a or 14b of a textile yarn”; page  1 Line 89-page 2 Line 3 “yarn employed in the present invention preferably has its core wrapped with…thermo-setting or thermo-plastic yarn”),
and said second yarn (11b) has a second fibre core (13b) and a fibre sheath (14b) (see Figs. 2 and 4; (see Figs. 2 and 3; page 2 Lines 73- “yarns 11a, 11b are elastic yarns…each of them comprises an elastic core such as 13a or 13b wrapped with a helical covering 14a or 14b of a textile yarn”, where yarns are made of fibres).

Clay does not explicitly teach that the first yarn has a spandex fibre core and rayon fibre sheath; and
the second yarn has a second spandex fibre core and a nylon fibre sheath.
However, Clay does propose nylon as a usable wrap (page 2 Lines 1-3 “thermo-setting or thermo-plastic yarn and particularly nylon”).
Arenz teaches a first yarn has a spandex fibre core and rayon fibre sheath (see Fig; Col. 2 Lines 45-49 “elastic covered yarn 10 according to the present invention is depicted where in a yarn core 11 of a stretched elasthan filament yarn has a wrapped thereon a…viscose filament yarn 12”, where it is known in the art that spandex is elasthan (see extrinsic evidence Handbook), viscose is rayon (see extrinsic evidence Konukoglu et al (US Publication 2020/0032427), and that filament is fibre (see extrinsic reference Textile School); and
a second yarn has a second spandex fibre core and a nylon fibre sheath (see Fig; Col. 2 Lines 45-49 “elastic covered yarn 10 according to the present invention is depicted where in a yarn core 11 of a stretched elasthan filament yarn has a wrapped thereon a polyamide…filament yarn 12”, where it is known in the art that spandex is elasthan (see extrinsic evidence Handbook), polyamide is nylon (see extrinsic evidence Konukoglu et al (US Publication 2020/0032427), and that filament is fibre (see extrinsic reference Textile School).
As such, Clay teaches all of the elements of the instant invention as discussed in detail above except providing the specific materials.  Although Clay does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Clay by the yarn materials of Arenz. Such modification would be considered a mere choice of a commonly used material, in the garment fabric art, to make elastic as spandex and thermoplastic into nylon or rayon on the basis of its suitability for the intended use. In other words, the use of the materials of Arenz would have been an "obvious to try" approach because the use of such a well-known material for a yarn is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), as shown in Arenz for intended use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clay with the yarns of Arenz as they are both in the garment fabric arts (see Clay page 1 Lines 10-12 “invention concerns knitted…elastic fabric, and especially elastic stockings” and Arenz Col. 1 Lines 51, 61-62 “a result of using elasthan wrapped yarns…facilitates the outcome…into articles of clothing”), especially as Clay already teaches the structure and is merely silent as to the specific materials, and for the material advantages such as better stability (Arenz Col. 1 Lines 51, 59).
Furthermore, even if Clay’s wraps were of the same material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the various combinations of materials as taught by Arenz as there is a finite number of solutions with the expected result of stability as taught by Arenz. 

Clay does not explicitly teach wherein said fabric is stretchable between 48% to 58% along a warp direction and between 30% to 36% along a weft direction, when measured in accordance with ASTM D2594.

As best understood, this recitation is met if the recitations of Claims 2, 4-7 are met.
As such, see aforementioned rejections of Claims 2, 4-7 for the rejection of this limitation.

As such, modified Clay meets the structural limitations in the claims and performs the functions as recited such as being capable of wherein said fabric is stretchable between 48% to 58% along a warp direction and between 30% to 36% along a weft direction, when measured in accordance with ASTM D2594 (as best understood by applicant specification [0027], as long as the structure is met, this stretchability recitation is met).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the stretchability of the recited structure and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Furthermore, the recitation “stretchable between 48% to 58% along a warp direction and between 30% to 36% along a weft direction, when measured in accordance with ASTM D2594” is a conditional limitation.  It would have been within the skill of one of ordinary skill in the art to use known standards such as ASTM D2594, follow its testing procedures as recited, and receive a range as recited.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-14, 28, and 29 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification--
Regarding applicant’s remarks on page 9 reciting “As admitted by the Examiner, Clay (nor any of the other references cited by the Examiner), does not disclose a fabric formed of interwoven yarn having a first spandex fibre core and a rayon fibre sheath; and yarn having a spandex fibre core and a nylon fibre sheath”, examiner respectfully disagrees.  Nowhere in the previous office action presented 6/11/2020 did the examiner state such a recitation, especially as the term “interwoven” in such a statement was not in the previous disclosure or office action, especially as the term “interwoven” is newly introduced in the amendments of 12/11/2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Matsuda (USPN 4858447) directed to a double-layered warp fabric; Hamamoto et al (US Publication 2020/0173523) is directed to alternating courses of first and second yarns.  O’Sullivan (US Publication 2020/0399798) is also considered pertinent to applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732